United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50799
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WILLIAM RAFAEL RIVERA,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 5:03-CR-564-7
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent William Rafael Rivera on

appeal has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Rivera

has filed a response.    Our independent review of the brief,

Rivera’s response, and the record discloses no nonfrivolous issue

for appeal.    The record is insufficiently developed to allow

consideration of Rivera’s claims of ineffective assistance of

counsel.   See United States v. Higdon, 832 F.2d 312, 313-14 (5th

Cir. 1987).    Accordingly, the motion for leave to withdraw is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50799
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.